Citation Nr: 1444654	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, J.M., and M.M.


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1949 to November 1952.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection for back injury, lower back pain, for hemorrhoids, and for prostatitis (prostate problems) was denied therein.  The Veteran appealed each of these determinations.  In February 2013, the Board recharacterized the back injury, lower back pain, and prostatitis (prostate problems) issues comprising this matter to ones of a low back disability and a prostate disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Then, the Board remanded this matter for a hearing before a Veterans Law Judge (VLJ).  Such hearing was held in May 2013 before the undersigned VLJ.  The Veteran testified in addition to his wife J.M. and his sister M.M.  In July 2013 and January 2014, the Board remanded this matter for additional development.  Review of the Veteran's electronic claims files (there no longer is a paper claims file as it has been scanned and digitized) reveals that adjudication now can proceed with respect to a prostate disability and hemorrhoids.  Such review also reveals that adjudication still cannot proceed with respect to a low back disability.  That issue alone thus is REMANDED yet again.  This matter has been advanced on the Board's docket.  The remand should be handled expediently.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran does not have prostatitis, and there is no nexus between his benign prostatic hypertrophy first manifested many years after his service and this service.
2.  The Veteran has had hemorrhoids ever since first manifesting them during service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits, there are a few preliminary matters for consideration.  Discussion in this regard is not necessary for both a prostate disability and hemorrhoids, however.  The determination made herein is unfavorable regarding a prostate disability.  Yet, it is favorable regarding hemorrhoids.  In other words, service connection for a prostate disability is denied but service connection for hemorrhoids is granted.  It follows that any error made with respect to preliminary matters was harmless with respect to hemorrhoids only.  Discussion of any such error is required with respect to a prostate disability, in contrast, as it may or may not be harmless.  What ensues accordingly applies only to a prostate disability.

VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)).  A November 2009 letter provided information on the criteria for establishing service connection, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  It also provided information on how an initial rating and effective date would be assigned in the event that service connection was granted.  This was prior to the initial adjudication, which was via the aforementioned January 2010 rating decision.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records, service personnel records, and private treatment records from identified providers have been obtained by VA or else submitted by him.  These latter records are only dated into 2012, as he did not respond to a July 2013 letter sent pursuant to the Board's July 2013 remand requesting authorization for updated records.  No VA treatment records have been obtained because none were identified.  In July 2013, the Veteran attended a VA medical examination pursuant to the aforementioned remand.  The examiner noted review of the claims file, but did not indicate which.  To the extent any file was not reviewed, the examiner otherwise was aware of the Veteran's history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also was interviewed about his symptoms.

No assessment was undertaken by the examiner.  The examiner stated that the Veteran is wheelchair bound, but he contends he said he could stand with the assistance of J.M.  Resolution of this conflict is unnecessary.  Upon further consideration, the private treatment records which contain assessments are sufficient for adjudication.  The examiner finally rendered a medical opinion.  Supplemental medical opinions were rendered in February 2014 and July 2014 pursuant to the Board's January 2014 remand.  In combination, the examination and opinions provide sufficient detail so that the determination made herein is fully informed.  As such, they are adequate notwithstanding any argument to the contrary by the Veteran or his representative.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is significant that neither the Veteran nor his representative has identified any other additional development that has not been completed.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remands.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Of final note are the duties for conducting hearings.  The issues on appeal must be explained, and the submission of outstanding evidence must be suggested.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the beginning of the May 2013 hearing, the undersigned VLJ identified the issues on appeal.  The criteria for establishing service connection, although not explicitly discussed, were implicit from the questions asked by this VLJ and the Veteran's representative.  These questions also addressed outstanding evidence.  The submission of such was not suggested.  Yet, lay and medical evidence from several sources already had been submitted.  It was indicated that some medical evidence had not been submitted, but it was unavailable.  The remand for such in July 2013 therefore was based not on the hearing but on review of the claims files.

II.  Service Connection

Service connection means that the facts, shown by evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish direct service connection, there generally must be a current disability, the in-service incurrence or aggravation of an injury or disease, and a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also generally may be established for any disease diagnosed after separation from service if it was incurred in service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection additionally may be established if there was manifestation during service and at any later date unless the later date manifestation is clearly attributable to an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection further exists for chronic diseases when service was for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year following service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

All the evidence must be reviewed, but only the most salient must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of the evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present contemporaneous with or at the time a claim is filed or at any time thereafter during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran's instant claim, though signed in September 2009, was received in November 2009.  Private treatment records dated from December 2005 to September 2012 reflect a diagnosis of benign prostatic hypertrophy or hyperplasia (BPH) beginning in December 2007.  No other diagnoses related to the prostate were made.  No diagnosis was made at the July 2013 VA medical examination since no assessment of the Veteran was undertaken at that time.  

Much development has been undertaken during the pendency of this matter for prostatitis.  The February 2014 VA medical opinion included a statement that prostatitis is, as a rule, a bacterial infection.  However, the July 2014 VA medical opinion included a quotation from a website on prostatitis that it may be bacterial or nonbacterial.  It further noted that acute prostatitis is diagnosed by urine culture whereas chronic prostatitis is diagnosed by urine analysis of pre- and post-prostatic massage samples.  A prostatitis diagnosis, in sum, is based on the results of diagnostic testing.  The aforementioned treatment records contain such results.  Since neither acute nor chronic prostatitis was diagnosed based on them, the only current disability concerning the Veteran's prostate is BPH.  

A lack of notation of a disability where it would be expected, like during treatment to include assessment and/or diagnostic testing, indeed suggests the absence of that disability.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  With respect to hemorrhoids, the aforementioned records contain the results of many digital rectal assessments.  Yet hemorrhoids were not diagnosed following any of these assessments.  The only indication of hemorrhoids accordingly comes from the Veteran and J.M.  The Veteran is a lay person he does not possess a medical background.  Lay persons are competent to report what they personally experience or observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran thus is competent to report his relevant symptoms.

Additionally, a lay person is competent to diagnose a disability if competent to identify it, if describing symptoms that support a later medical diagnosis, or if there is a contemporaneous medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Flat feet, certain skin ailments, tinnitus, and varicose veins are examples of simple disabilities which a lay person is competent to identify.  Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  Hemorrhoids also are simple.  External hemorrhoids indeed are visible and have particular characteristics according to a website cited in the July 2014 VA medical opinion.  It is reiterated that there is no medical diagnosis in the aforementioned treatment records.  However, J.M. was a nurse.  Her reports that the Veteran has hemorrhoids therefore constitute a contemporaneous medical diagnosis.

There, in sum, is a conflict between the aforementioned treatment records devoid of any reference to hemorrhoids and the reports of the Veteran and J.M. concerning their presence.  Many factors are for consideration in determining their credibility.  These include bias, interest, facial implausibility, bad character, malingering, observable demeanor, and a desire for monetary gain in addition to inconsistency.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Both the Veteran and J.M. are interested as they may gain financially depending on the determination made herein.  An initial rating which may or may not be compensable indeed will be assigned by the RO if service connection is granted.  However, the demeanor of the Veteran and J.M. at the May 2013 hearing appeared to be truthful.

That the Veteran has hemorrhoids further is facially plausible.  This is true despite that none have been referenced in the private treatment records.  Some of these records are dated almost a year apart. Thus, the possibility that the Veteran has hemorrhoids but did not have them at the time of his digital rectal assessments is acknowledged.  The conflict is explainable, in other words.  This obviates a finding of external inconsistency as it concerns the records.  Neither the Veteran nor J.M. has ever waivered in reporting that he has hemorrhoids.  In other words, there is internal inconsistency among his reports as well as external consistency between them and J.M.'s reports.  There finally is no indication that the Veteran or J.M. has bad character or that he is malingering while she is covering for him.

As such, the Veteran has hemorrhoids as a current disability in addition to BPH.  Neither is considered for VA purposes to be a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Service connection accordingly cannot be presumed.  This is despite that the Veteran's service was for more than 90 days after December 31, 1946, and substantially during a period of war.  He indeed served for well over three years, with a large portion of this service being during the Korean conflict which started in June 1950.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  Service connection also cannot be premised on chronicity or continuity of symptomatology absent a chronic disease.  However, onset and persistence of relevant symptoms or even the disability itself still must be taken into account as they relate to direct service connection.

Except for any defects noted, a Veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon examination.  38 C.F.R. § 3.304(b).  Service treatment records document that no significant abnormality was found with respect to the Veteran's genitourinary system as well as his anus and rectum at his May 1949 entrance examination.  This specifically included the absence of hemorrhoids.  He therefore is presumed to have been sound.  This comports with his reports that he had no relevant problems prior to entering service.  

The applicable inquiry thus is whether or not the Veteran incurred as opposed to aggravated a relevant injury or disease during service.  Service treatment records show that he was diagnosed with prostatitis in April 1951 and in June 1951.  Massage treatment was implemented on both occasions.  Service treatment records are devoid of any mention of hemorrhoids.  At the Veteran's November 1952 separation examination, his genitourinary system as well as his anus and rectum were normal.  It further was indicated that he had not had any serious injuries or illnesses during service.  A prostate injury or disease but not a hemorrhoids injury or disease, in sum, existed.  

In this regard, two points are notable.  The Veteran first describes the treatment for his prostatitis not as a massage but as a humiliating "reaming out."  He goes so far as to use the term rape to describe what occurred.  There is a conflict as to the harshness of the treatment, in other words.  Resolution of this conflict is not necessary.  All that matter is that there a prostate injury or disease was incurred during service.  The only other point of note is that, per another website on prostatitis cited in the July 2014 VA medical opinion, massage is an accepted treatment protocol.  Second, the Veteran reports that he had hemorrhoids during service notwithstanding that there is no documentation thereof.  He is competent and credible, once again for the same reasons as above.  That he did not seek treatment for hemorrhoids during service, whether due to embarrassment, being stationed in an isolated location, or otherwise, indeed is plausible.

The Veteran clearly believes there is a nexus between his prostatitis and treatment for it during service and his current BPH.  Lay evidence sometimes can confirm nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there exists a nexus here falls outside the province of a lay person.  It rather is a medical question.  The genitourinary system indeed is complex, there are many causes of BPH, and several years have passed since the Veteran's service.  Only those with a medical background are competent where the determinative issue is medical.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).
J.M. is competent given her nursing background.  However, she has reported only that the Veteran frequently has had prostatitis.  It is reiterated that prostatitis is not a current disability.  There cannot be a nexus between prostatitis during service and now as verified by it in the interim, in other words.  With respect to the VA medical opinions, a certified physician's assistant (PA-C) concluded in July 2013 that the Veteran does not have prostatitis with a nexus to his service.  The same PA-C concluded in February 2014 that there is no nexus between the Veteran's BPH and his service.  Noted in this regard was that BPH is common in that it occurs in almost all men beginning in early middle age.  Also noted was that it is not linked to prostatitis.  In July 2014, a medical officer reached the same conclusion as the PA-C.  Noted in this regard was that BPH is age-appropriate for the Veteran, that his prostatitis during service was acute, and that he does not have chronic prostatitis.

In the Board's January 2014 remand, the July 2013 VA medical opinion was deemed inadequate because it is limited only to prostatitis.  Neither the February 2014 nor the July 2014 VA medical opinions is so limited.  Factors for assessing a medical opinion include the professional's qualifications and review of the evidence, scope of the assessment, accuracy of any factual premises relied upon, degree of certainty in the opinion, and rationale offered for it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  None of these factors is significant for either opinion.

The qualifications and expertise of the PA-C and the medical officer have not been challenged specifically, and therefore they are presumed competent.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007); Hilkert v. West, 12 Vet. App. 145 (1999).  Both were opinions only without assessment, but both also were informed by the assessments in the private treatment records.  There is no indication that either was based upon reliance of an inaccurate factual premise.  The Veteran has reported inconsistencies.  However, more of these reports are about his low back disability rather than about his prostate disability.  Inconsistencies regarding his prostate disability, if any, are too minor to be of consequence.  Both opinions were expressed with certainty.  Finally, both were supported by a rationale.  That this rationale is the same for each is notable.

While the 2014 VA medical opinions are in agreement that the Veteran's BPH is age-appropriate or common for one of his age, no website or other medical literature was cited in this regard.  There is no requirement for such a citation.  It does bolster a medical opinion, however.  Medical literature on the prevalence of BPH in men after a certain age is readily available.  In one example, BPH is deemed to "probably [be] the most common neoplastic growth in men."  Cecil Textbook of Medicine 1422 (18th ed. 1988).  The occurrence was noted to characteristically occur in men older than age 40, with a frequency of 50 to 75 percent in men over age 50.  Id.  That the Veteran has BPH, in sum, is not surprising given his age.  There is no indication that it first manifested before December 2007, many years after his service.  There further is no nexus between it and the acute prostatitis he had during service or to his service otherwise.

The Veteran clearly believes that there is a nexus between his hemorrhoids during service and his current hemorrhoids.  The basis for this belief is his report that they have been episodically persistent ever since his service.  J.M. similarly reports that the Veteran has had episodes of hemorrhoids persistently at least since they married in 1954.  She further indicates that, as a nurse, she has treated them.  For the same reasons as above, both the Veteran and J.M. are competent as well as credible.  The lack of any treatment records confirming the presence of hemorrhoids in the almost 62 years since his service does not undermine their credibility.  The absence of contemporaneous medical evidence indeed should not be used for this purpose.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  An explanation may exist, as here treatment was provided by J.M. at home.

Further, none of the VA medical opinions on the Veteran's hemorrhoids excludes the possibility of a nexus to his service.  The aforementioned PA-C concluded that there was no such nexus in July 2013.  This opinion was deemed inadequate because it was unsupported by any rationale in the Board's January 2014 remand, however.  In February 2014, the same PA-C conceded that it is possible that the Veteran has had hemorrhoids since service.  The only other point noted was that there were no treatment records of such.  It is reiterated that this is insufficient reason to find no nexus.  The aforementioned medical officer finally determined in July 2014 that to reach a conclusion on nexus would require speculation.  Noted in this regard was that no assessment concerning hemorrhoids had been undertaken.  As is clear from above, however, such an assessment is not necessary here.  There is a nexus, in sum, between the Veteran's hemorrhoids and his service.

Based on the foregoing, service connection for a prostate disability and for hemorrhoids cannot be presumed.  Service connection for a prostate disability also has not been established, but service connection for hemorrhoids has been established.  The preponderance of the evidence indeed is against the Veteran's receipt of this benefit for a prostate disability on the basis of all applicable theories of entitlement.  It is for his receipt of this benefit for hemorrhoids on the basis of at least one such theory of entitlement.  In other words, there is no approximate balance of the evidence.  It follows that service connection for a prostate disability is denied and that service connection for hemorrhoids is granted.  


ORDER

Service connection for a prostate disability is denied.

Service connection for hemorrhoids is granted.


REMAND

Although the delay entailed by a remand is regrettable, particularly as this matter has been advanced on the Board's docket and has been remanded several times before, adjudication of service connection for a low back disability cannot occur yet.  Undertaking additional development prior to adjudication indeed is the only way to ensure that the Veteran is afforded every possible consideration.  He must be afforded such consideration.  That VA has a duty to assist him in substantiating his claim indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.

If a VA medical opinion has been provided with respect to a claim or issue of service connection, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 303.  An opinion is adequate when it allows for fully informed adjudication.  Id.  The aforementioned factors for assessing an opinion essentially are factors for assessing its adequacy.  The claimant's (or other individual's depending on the type of claim) entire history thus must be considered.  Stefl , 21 Vet. App. at 120; Ardison, 6 Vet. App. at 405.  All factual premises underlying the medical opinion generally must be accurate.  Reonal, 5 Vet. App. at 458.  A rationale for it finally must be clearly and fully articulated.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.

VA medical opinions concerning the Veteran's low back disability have been rendered in December 2010, July 2013, April 2014, June 2014, and July 2014.  All have found no nexus between his disability and his service.  In the Board's July 2013 remand, the first of these opinions was found to be inadequate.  In the Board's January 2014 remand, the second of these opinions also was found to be inadequate.  The primary reason for these findings was the failure to discuss all pertinent evidence, without which there is no way to determine whether or not the Veteran's entire history was considered or whether or not all factual premises relied upon are accurate and the rationale cannot be fully articulated.  The same unfortunately is true of the April and June 2014 opinions.  This indeed was the reason the July 2014 opinion was obtained.

While this latest opinion addressed all pertinent evidence, one of the assumptions made is erroneous.  This assumption also is clear in each of the earlier opinions.  Service treatment records show that the sole mention of a low back problem during service ultimately was diagnosed as prostatitis.  Each opinion thus proceeds from the factual premise that the Veteran did not actually injure his low back during service (since his symptoms were not truly in his back but referred from his prostate).  However, he has reported being pinned against the ground by an anti-aircraft weapon on a vehicle during service.  He also has reported not receiving more than medicine as treatment for many months thereafter, at which time prostatitis was diagnosed.  The Veteran finally has reported that some of his service treatment records appear to be missing, as he ultimately was treated more frequently for his low back than they convey.

The Veteran's reports largely are internally consistent with one another.  External inconsistency is not shown because there is nothing to contradict them.  On the contrary, there is at least some support for them.  M.M. recounts being told that the Veteran had been injured by their mother.  She further recounts that he manifested low back symptoms when he returned home on leave thereafter.  A low back injury during service is facially plausible, and just as above the Veteran's and M.M.'s demeanor appeared to be truthful at the May 2013 hearing.  There once again is no indication that either has bad character or that he is malingering while she is covering for him.  In sum, his interest in potential financial gain does not appear to have led to any deceit or exaggeration.  A low back injury in service is established based on the competency as well as the credibility of the Veteran and M.M.

From this determination, it follows that each of the opinions is based on an inaccurate factual premise.  An opinion untainted by this flaw is needed.  The Board indeed is prohibited from rendering its own opinion on a medical question.  Stefl, 21 Vet. App. at 120; Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The question of whether or not there is a nexus between the Veteran's low back disability and his service is medical.  In this regard, the aforementioned remands have noted his involvement in a December 1977 motor vehicle accident (MVA) and an April 1997 MVA.  The December 2010 opinion noted that he was a police officer, though he indicates that he took this job because it was easier on his back than being an electrician.  It finally is notable that over 62 years have passed since his service.  Arrangements for yet another VA medical opinion to be rendered.

A REMAND is directed for the following (please note that expedited handling is requested because this matter has been advanced on the Board's docket):

1.  Have a qualified medical professional, who shall not previously have been involved in this matter, review the electronic claims files.  Such review shall be noted by the professional in a report to be placed in one of these files.  If deemed necessary by this professional, the Veteran may be scheduled for another examination.  A summary of any such examination, to include interview, assessment, diagnostic testing, and anything else undertaken, shall be included in the report.

Next, the examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability had its onset during his service or is otherwise due or related to his service.  A clear and full rationale (explanation) for the opinion shall be provided by the professional in the report.  This means that the conclusion reached must be supported.  Therefore, medical principles as they relate to the pertinent medical evidence as well as lay evidence shall be discussed.

In doing so, presume that the Veteran injured his low back during service as he reports even though there is no documentation of such.  Also consider his April 1951 service treatment record showing that prostatitis was diagnosed following his complaint of back pain.  Account for the reports of the Veteran, J.M., M.M., and B.T. of continued low back symptoms ever since service.  Note the significance, if any, of the December 1977 MVA, the April 1997 MVA, and the Veteran's occupation as a police officer instead of an electrician.  Finally, comment on the previous VA medical opinions to include the conclusion in December 2010 that aging is the appropriate etiology. 

If an opinion cannot be made without speculation, a clear and full rationale still is required.  The professional thus shall discuss why a nonspeculative opinion cannot be reached.  Options include, but are not limited to, the lack of appropriate qualifications, the need for or inability to obtain information, the limits of current medical knowledge, and the inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report lastly shall be provided by the professional.

2.  Then, readjudicate the Veteran's claim of entitlement to service connection for a low back disability.  Issue a rating decision if the determination is favorable and a SSOC if it is unfavorable.  Place a copy of the rating decision or SSOC in the electronic claims file.  Furnish the Veteran and his representative with a copy of the rating decision or SSOC.  Lastly, allow them the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  He also is advised that he has the right to submit additional evidence and argument concerning this now single issue matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and the United States Court of Appeals for Veterans Claims be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.  Further, it is reiterated that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


